IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                 January 2014 Term                 FILED
                                                                June 6, 2014
                                                               released at 3:00 p.m.
                                                               RORY L. PERRY II, CLERK
                                    No. 14-0059              SUPREME COURT OF APPEALS
                                                                 OF WEST VIRGINIA




                 STATE OF WEST VIRGINIA ex rel. THORNHILL

                   GROUP, INC. and WALLY L. THORNHILL,

                                 Petitioners


                                         v.

       CHARLES E. KING, JR., Judge of the Circuit Court of Kanawha County

                       and GEORGE A. ROBERTS,

                                 Respondent




                      PETITION FOR WRIT OF PROHIBITION


                                 WRIT GRANTED



                              Submitted: April 22, 2014
                                 Filed: June 6, 2014

Johnnie E. Brown, Esq.                        Harry F. Bell, Jr., Esq.
S. Andrew Stonestreet, Esq.                   Jonathan W. Price, Esq.
Pullin, Fowler, Flanagan,                     The Bell Law Firm, PLLC
 Brown & Poe, PLLC                            Charleston, West Virginia
Charleston, West Virginia                     Attorneys for Respondent Roberts
Attorneys for Petitioners


JUSTICE LOUGHRY delivered the Opinion of the Court.

JUSTICE KETCHUM concurs and reserves the right to file a concurring opinion.

                                       SYLLABUS



              1. The holding in syllabus point three of Wetzel County Savings & Loan Co.

v. Stern Bros., Inc., 156 W.Va. 693, 195 S.E.2d 732 (1973), and its progeny, which identifies

the place where a cause of action arises in a breach of contract claim for purposes of venue

selection based on the tripartite aspects of a contractual claim (formation, breach, and

damages), was not impacted by the repeal of West Virginia Code § 56-1-2 in 1986.



              2. “Courts of record can speak only by their records, and what does not so

appear does not exist in law.” Syl. Pt. 3, Hudgins v. Crowder and Freeman, Inc., 156 W.Va.

111, 191 S.E.2d 443 (1972).
LOUGHRY, Justice:



                Petitioners Thornhill Group, Inc. (“Thornhill Group”) and Wally L. Thornhill

seek a writ of prohibition in connection with the December 16, 2013, ruling of the Circuit

Court of Kanawha County denying their motion to dismiss for improper venue. Given that

the petitioners–defendants below–are either residents of or have their principal place of

business in Logan County and all the relevant factual events alleged by respondent George

A. Roberts in support of the underlying cause of action transpired in Logan County, the

petitioners argue that the provisions of our general venue statute1 dictate that venue is proper

in Logan County. After a careful review of the applicable venue statute in conjunction with

controlling case law, we conclude that the trial court committed error in ruling that venue

lies properly in Kanawha County.2 Accordingly, we grant the requested writ of prohibition.



                          I. Factual and Procedural Background

                On or about December 11, 2006, Mr. Roberts began working as a general

manager for the Thornhill Group at its automotive dealership in Logan County.3 In the

Spring of 2011, Mr. Roberts learned of the Thornhill Group’s alleged decision to replace him

       1
           See W.Va. Code § 56-1-1 (2012).
       2
       George A. Roberts, the plaintiff below and individual respondent herein, is a resident
of Kanawha County.
       3
           The Thornhill Group owns multiple automobile dealerships.

                                               1

with a younger employee.4 Through a complaint filed on February 11, 2013, in the Circuit

Court of Kanawha County, Mr. Roberts asserted claims against the petitioners predicated on

breach of contract, age discrimination, unlawful retaliation,5 and unpaid wages. The

petitioners promptly filed a motion to dismiss asserting that Kanawha County is not the

proper venue for the underlying cause of action based on the provisions of the general venue

statute.6 Addressing Mr. Roberts’ allegation that a Kanawha County venue is supported by

case law which recognizes a three-pronged consideration for selection of venue in breach of

contract cases,7 the petitioners argued that not only was the alleged offer of employment

accepted at the dealership located in Logan County, but all of the events related to an alleged

breach of contract similarly took place in Logan County. The petitioners also question the

validity of the decisional law relied upon by Mr. Roberts in light of the repeal of West


       4
           When the complaint was filed, Mr. Roberts was sixty-four years old.
       5
        According to the allegations set forth in the complaint, various retaliatory acts
allegedly ensued after Mr. Roberts notified the petitioners on December 17, 2012, that they
were unlawfully discriminating against him by grooming a younger employee to replace him.
       6
           See W.Va. Code § 56-1-1 (2012).
       7
        In his complaint, Mr. Roberts relied upon this Court’s holding in syllabus point three
of Wetzel County Savings & Loan Co. v. Stern Bros., Inc., 156 W.Va. 693, 195 S.E.2d 732
(1973), that

                         [t]he venue of a cause of action in a case involving
                 breach of contract in West Virginia arises within the county:
                 (1) in which the contract was made, that is, where the duty came
                 into existence; or (2) in which the breach or violation of the
                 duty occurs; or (3) in which the manifestation of the
                 breach–substantial damage occurs.

                                                2

Virginia Code § 56-1-2 in 1986.8 The petitioners assert that no fair or reasonable reading of

the venue statute at issue would support venue existing in Kanawha County.



                 In denying the petitioners’ motion to dismiss on improper venue grounds, the

trial court ruled that venue was appropriate in Kanawha County based on the alleged

acceptance by Mr. Roberts of an offer of employment from the Thornhill Group in Kanawha

County.9 As an additional basis for its ruling, the trial court relied upon Mr. Roberts’

Kanawha County residency at the time of the alleged breach of contract and the fact that “his

damages would be most acutely felt there.”10 With regard to the non-contractual claims,11

the trial court concluded that judicial economy dictated they be similarly heard in Kanawha

County. It is from this ruling that the petitioners seek relief.




       8
           See infra note 16 for text of former West Virginia Code § 56-1-2.
       9
       While Mr. Roberts contends that he accepted a verbal offer of employment over the
telephone while in his residence in Kanawha County, the record of this case is devoid of any
evidence to support that contention.
       10
          Three additional factors that the trial court cited in support of its ruling included:
(1) the fact, of which it took judicial notice, that “the Thornhill Group advertises extensively
in Kanawha County via both print and broadcast media;” (2) the Thornhill Group’s
operation of a dealership in Kanawha County, and (3) the likely recusal of the two sitting
circuit court judges in Logan County based on their prior actions in suits involving the
petitioners.
       11
        The petitioners are adamant that no employment contract exists. Instead, Mr.
Roberts was an at-will employee.

                                               3

                                    II. Standard of Review

                 That the issue of venue may properly be addressed through a writ of prohibition

is well-settled. In State ex rel. Riffle v. Ranson, 195 W.Va. 121, 464 S.E.2d 763 (1995), we

explained our preference for “resolving this issue [venue] in an original action” given the

“inadequacy of the relief permitted by appeal.” Id. at 124, 464 S.E.2d at 766; accord State

ex rel. Huffman v. Stephens, 206 W.Va. 501, 503, 526 S.E.2d 23, 25 (1999) (recognizing

that concerns regarding litigants being placed at unwarranted disadvantage and inadequate

appellate relief compel exercise of original jurisdiction in venue matters). In deciding

whether to grant a writ of prohibition in cases where the lower court is acting within its

jurisdiction but alleged to have exceeded its authority, we rely upon those now axiomatic

factors set forth in syllabus point four of State ex rel. Hoover v. Berger, 199 W.Va. 12, 483

S.E.2d 12 (1996).12 We proceed to determine whether a writ of prohibition should issue.




       12
            Those factors are:

                 (1) whether the party seeking the writ has no other adequate
                 means, such as direct appeal, to obtain the desired relief; (2)
                 whether the petitioner will be damaged or prejudiced in a way
                 that is not correctable on appeal; (3) whether the lower
                 tribunal’s order is clearly erroneous as a matter of law; (4)
                 whether the lower tribunal’s order is an oft repeated error or
                 manifests persistent disregard for either procedural or
                 substantive law; and (5) whether the lower tribunal’s order
                 raises new and important problems or issues of law of first
                 impression.

                                                4

                                       III. Discussion

              The parties agree that the singular issue of venue before us is controlled by the

provisions of West Virginia Code § 56-1-1 (2012). Under that statute, which is referred to

as the general venue statute, venue is determined by examining the following factors

pertinent to this case:

                 (a) Any civil action or other proceeding, except where it is
              otherwise specially provided, may hereafter be brought in the
              circuit court of any county:
                (1) Wherein any of the defendants may reside or the cause of
              action arose, . . .; or
               (2) If a corporation be a defendant, wherein its principal office
              is or wherein its mayor, president or other chief officer resides
              ....

Id. (emphasis supplied).



              According to the petitioners, the residency factors set forth in subsections (a)(1)

and (2) of our general venue statute require the conclusion that Logan County is the proper

county in which to resolve the underlying action. See W.Va. Code § 56-1-1(a)(1), (2). As

both the individual and corporate defendant have their residences, for purposes of the general

venue statute, in Logan County, the petitioners maintain that venue does not lie in Kanawha

County. Looking to the alternate statutory basis for venue, the place where the cause of

action arose, the petitioners contend that all the facts upon which Mr. Roberts relies in

support of his cause of action occurred in Logan County at the dealership where he was

employed. As a result, the petitioners insist that the clear and unambiguous language of West

                                               5

Virginia Code § 56-1-1(a) compels the conclusion that venue properly lies in Logan County,

and not in Kanawha County.



                 Eschewing any discussion of the defendants’ residency, Mr. Roberts relies

instead on his residency in Kanawha County combined with his alleged acceptance of an

offer of employment from the Thornhill Group in Kanawha County.13 Adopting the circuit

court’s reasoning in its order denying the motion to dismiss, Mr. Roberts suggests that the

damages incurred from the breach of contract “would be most acutely felt in the county in

which he makes his home.” In response to the petitioners’ contention that the case law he

relied upon to assert venue, Wetzel County Savings & Loan, is no longer valid, Mr. Roberts

cites to multiple decisions of this Court which continue to view the holding of that decision

as authoritative. See, e.g., State ex rel. Galloway Group v. McGraw, 227 W.Va. 435, 711

S.E.2d 257 (2011) (recognizing three-pronged analysis announced in Wetzel County Savings

& Loan for venue in breach of contract cases);14 McGuire v. Fitzsimmons, 197 W.Va. 132,

136-37, 475 S.E.2d 132, 136-37 (1996) (applying venue analysis of Wetzel County Savings

& Loan to legal malpractice action); Banner Printing Co. v. Bykota Corp., 182 W.Va. 488,

491-92, 388 S.E.2d 844, 847-48 (1989) (discussing 1986 amendments to venue statutes and

applying Wetzel County Savings & Loan holding to determine venue).


       13
            See supra note 9.

       14
            See supra note 7.


                                              6

                 Turning to the residency requirements set forth in the general venue statute,

it is clear that venue lies in Logan County. See W.Va. Code § 56-1-1(a)(1), (2). The

individual defendant in this case, Wally Thornhill, resides in Logan County. Mr. Thornhill

serves as the president and chief officer of the Thornhill Group and the principal office of

the Thornhill Group is in Logan County. Although the residency of the defendants clearly

points to Logan County for venue purposes, the general venue statute provides an alternate

basis for determining venue that must be considered: where the cause of action arose. W.Va.

Code § 56-1-1(a)(1).



                 As part of our consideration of where Mr. Roberts’ cause of action arose, we

find it necessary to address the petitioners’ contention that the trial court relied on case law

that is no longer valid. In making its ruling in this case, the circuit court considered whether

the repeal of West Virginia Code § 56-1-2 in 1986 compels the conclusion that the legal

principles announced in Wetzel County Savings & Loan, a case applying that statute, had

been rendered nugatory.15 In rejecting the postulate that this Court’s recognition of multiple

venues for a breach of contract case was effectively abrogated by the statutory repeal, the

trial court reasoned:

                 the West Virginia Supreme Court has applied the same
                 reasoning subsequent to repeal of that statute, recognizing that
                 the divisible and transitory nature of contracts means that venue


       15
            See supra note 7.

                                                7

                 may be appropriate in more than one county. McGuire v.
                 Fitzsimmons, 197 W.Va. 132, 136-37, 475 S.E.2d 132, 136-137
                 (1996);
                         6. Further, the McGuire court observed that “[t]he plain
                 language of W.Va. Code, 56-1-1(a)(1) [1986] does not limit the
                 venue to one county, but provides at least two possible
                 justifications for proper venue, either the residence of the
                 defendants or where the ‘cause of action arose.’” Id. at 136, [475
                 S.E.2d at] 136.



                 The petitioners’ suggestion that the repeal of West Virginia Code § 56-1-2

invalidates this Court’s case law addressing the issue of where a cause of action arises in a

contract case fails upon scrutiny. Of critical import is the fact that while West Virginia Code

§ 56-1-2 no longer exists in its original format,16 the core provisions of that section have been

incorporated into West Virginia Code § 56-1-1. In discussing the subject statutory changes

in Banner Printing, we stated:



       16
            That statute provided as follows:

                 An action, suit or proceeding may be brought in any county
                 wherein the cause of action, or any part thereof, arose, although
                 none of the defendants reside therein, in the following
                 instances:
                        (a) When the defendant, or if more than one defendant,
                 one or more of the defendants, is a corporation;
                        (b) When the defendant, or if more than one defendant,
                 one or more of the defendants, are served in such county with
                 process or notice commencing such action, suit or proceeding.

W.Va. Code § 56-1-2 (repealed 1986).


                                                 8

             This statutory enactment [W.Va. Code, 56-1-1], which became
             effective in 1986, consolidated and slightly modified two
             previous venue statutes, W.Va. Code, 56-1-1 [1927], and W.Va.
             Code, 56-1-2[1927].
                     West Virginia Code, 56-1-1, as in effect prior to the 1986
             amendments, provided for venue based on the location of the
             defendant . . . .
                     ....
                     The former W.Va. Code, 56-1-2, unlike the former W.Va.
             Code, 56-1-1, provided for venue under certain circumstances
             in the county where the cause of action arose . . . .
                     As previously indicated, after the 1986 amendments, it
             was provided in W.Va. Code, 56-1-1, that, except where
             otherwise specifically provided, a cause of action could be
             brought in any county, “(1) Wherein any of the defendants
             reside or the cause of action arose.”

182 W.Va. at 490, 388 S.E.2d at 846 (emphasis supplied).



             Rather than discarding established common law principles of venue concerning

where the cause of action arose, we explained in Banner Printing that “this Court believes

that the new W.Va. Code, 56-1-1(a)(2), was intended to amplify upon the language of the

former W.Va. Code, 56-1-1, which dealt with venue based on the location of the defendant

and was not intended to affect venue based on where the cause of action arose.” 182 W.Va.

at 491, 388 S.E.2d at 847 (emphasis supplied).        After first resolving that the 1986

amendments to West Virginia Code § 56-1-1 allow an action to be brought in the county in

which the action arose when a corporate defendant has been sued in addition to the




                                             9

“residency” locations specified in subsection (a)(2),17 we proceeded to consider whether the

amended language had any effect on this Court’s precedent with regard to where a cause of

action arises. With specific reference to the rulings reached in Wetzel County Savings &

Loan,18 this Court opined that the new statute [56-1-1] did not alter the law as it relates to

where a cause of action arises. Banner Printing, 182 W.Va. at 492, 388 S.E.2d at 848.

Affirming the continued validity of our decisional law addressing where a cause of action

arises in a breach of contract case, we relied on syllabus point four of Wetzel County Savings

& Loan19 to reverse the trial court’s decision that “venue is placed in the circuit court of the

       17
            Subsection (a)(2) provides in its entirety:

                        If a corporation be a defendant, wherein its principal
                 office is or wherein its mayor, president or other chief officer
                 resides; or if its principal office be not in this State, and its
                 mayor, president or other chief officer do not reside therein,
                 wherein it does business; or if it be a corporation organized
                 under the laws of this State which has its principal office
                 located outside of this State and which has no office or place of
                 business within the State, the circuit court of the county in
                 which the plaintiff resides or the circuit court of the county in
                 which the seat of state government is located shall have
                 jurisdiction of all actions at law or suits in equity against the
                 corporation, where the cause of action arose in this State or
                 grew out of the rights of stockholders with respect to corporate
                 management[.]

W.Va. Code § 56-1-1(a)(2).
       18
            See supra note 7.
       19
            Syllabus point four of Wetzel County Savings & Loan provides as follows:

                        Where one supports the venue for his civil action based

                                                10

county wherein the cause of action arose only if the corporation does not have a principal

office or its chief officer does not reside in this State.” 182 W.Va. at 489, 388 S.E.2d at 845

(emphasis supplied).



              With our ruling in Banner Printing, this Court resolved more than two decades

ago that, subsequent to the 1986 amendments to the general venue statute, our case law

addressing the issue of where a cause of action arises continues to be controlling law. To

avoid any further confusion on this issue, however, we conclude that the holding in Wetzel

County Savings & Loan and its progeny, which identifies the place where the cause of action

arises in a breach of contract claim for purposes of venue selection based on the tripartite

aspects of a contractual claim (formation, breach, and damages), was not impacted by the

repeal of West Virginia Code § 56-1-2 in 1986. We recognize, however, that the facts




              upon the place of the breach comprising a part of the cause of
              action, in the usual case, he must bring the action in the place or
              county in the State where the breach, repudiation or violation of
              the duty occurs. But a well recognized exception to the above
              rule is the “to pay” doctrine providing: where the duty imposed
              is to pay a debt, the courts construe the contract and the law
              implies a further duty upon the debtor after default, to seek the
              creditor and make payment to him and declares that the
              residence of the creditor at the time the debt is due is the place
              of the breach of the contract.

156 W.Va. at 694, 195 S.E.2d at 734.

                                              11

relevant to a particular breach of contract claim will govern which of those three potential

venue selections are appropriate in a given case.20



                 Prior recognition of the legislative purpose for the 1986 amendments to our

venue laws further supports the conclusion we reach in this case. Addressing the addition

of language to West Virginia Code § 56-1-1 that allows a defendant to seek a transfer when

the cause of action is filed in a county in which he does not reside, Justice Cleckley opined:

                        By enacting W.Va. Code, 56-1-1(b),21 the legislature
                 granted to the circuit courts of this State broader discretion than
                 was permissible under the old rule of forum non conveniens.
                 Thus, in effect, it gave the circuit court some discretion to

       20
        In illustration, the fact that Mr. Roberts sought to assert venue in Kanawha County
based primarily on his alleged acceptance of an oral contract of employment via the
telephone from his residence has no bearing on the allegations relevant to the breach of
contract–all of which clearly point to Logan County as the proper venue in this case.
       21
            That section provides:

                 Whenever a civil action or proceeding is brought in the county
                 where the cause of action arose under the provisions of
                 subsection (a) of this section, if no defendant resides in the
                 county, a defendant to the action or proceeding may move the
                 court before which the action is pending for a change of venue
                 to a county where one or more of the defendants resides and
                 upon a showing by the moving defendant that the county to
                 which the proposed change of venue would be made would
                 better afford convenience to the parties litigant and the
                 witnesses likely to be called, and if the ends of justice would be
                 better served by the change of venue, the court may grant the
                 motion.

W.Va. Code § 56-1-1(b).

                                                 12

                 decide the choice of forum, a prerogative which previously was
                 placed in the hands of the plaintiff. Under W.Va. Code, 56-1­
                 1(b), the “plaintiff’s choice [of forum] is no longer the dominant
                 factor that it was prior to [the] adoption of [this section].”

State ex rel. Smith v. Maynard, 193 W.Va. 1, 7, 454 S.E.2d 46, 52 (1994) (footnoted added

and citation omitted). Justice Cleckley elicited further that the legislative changes came in

response to our ruling in Hinkle v. Black,22 with the aim of revising “this Court’s formulation

of the forum non conveniens doctrine.”23 Id. at 9, 454 S.E.2d at 54. Under subsection (b),

defendants who do not reside in the county in which a plaintiff has filed a cause of action

were provided with a procedural mechanism by which to seek transfer of that action to a

county where one or more defendants resides in the interests of convenience and serving the

ends of justice.24 See W.Va. Code § 56-1-1(b).



       22
            164 W.Va. 112, 262 S.E.2d 744 (1979).
       23
            In Riffle, Justice Cleckley expounded on this issue, stating

                        Before the 1986 revisions, our application of the doctrine
                 of forum non conveniens struck directly at venue choices
                 authorized by the Legislature. In other words, it gave the circuit
                 courts authority to disregard the venue statutes that limited
                 venue to certain counties and permitted transfers to another
                 county based upon the circuit court’s determination that it
                 would be more convenient and just to transfer the case.

195 W.Va. at 127 n.9, 464 S.E.2d at 769 n.9.
       24
         As we discussed in Maynard, the transfer provisions only apply where the plaintiff
has filed the action in the county in which the cause of action arose. 193 W.Va. at 7, 454
S.E.2d at 52. From the record of this case, it does not appear that the petitioners ever sought
to transfer this matter, but only to dismiss it on grounds of improper venue.

                                                13

               Returning to the case before us, we proceed to analyze the trial court’s decision

that venue was proper in Kanawha County based on the residency of Mr. Roberts; his situs

when accepting the employment contract; and the location where damages from the alleged

breach would be most acutely realized. Under the provisions of our general venue statute,

the place of the plaintiff’s residency has no independent bearing on where an action may be

maintained. See Syl. Pt. 2, Crawford v. Carson, 138 W.Va. 852, 78 S.E.2d 268 (1953)

(recognizing that plaintiff’s residence, without more, does not establish venue in absence of

statute or other principle of law); accord Crispen v. W.Va. Secondary Schools Activities

Comm’n, 206 W.Va. 486, 525 S.E.2d 677 (1999). Only two statutory factors control the

issue of venue before us: the place of the defendants’ residence and the place where the cause

of action arose. See W.Va. Code § 56-1-1(a). Because there is no dispute that both the

individual and the corporate defendants reside in Logan County for purposes of our general

venue statute, the only way this case can remain in Kanawha County is if the cause of action

arose there.



               In support of its ruling that venue lies in Kanawha County, the trial court

concludes that Mr. Roberts accepted an offer of employment from the Thornhill Group in

Kanawha County. The record of this case, however, is devoid of any evidence in support of

this finding. Not only does the complaint fail to refer to where the oral contract was formed,

but no supporting evidence has been submitted on this issue. As we recognized in syllabus


                                              14

point three of Hudgins v. Crowder & Freeman, Inc., 156 W.Va. 111, 191 S.E.2d 443 (1972),

“[c]ourts of record can speak only by their records, and what does not so appear does not

exist in law.” There is simply no evidence in the record of this case to establish that Mr.

Roberts accepted his offer of employment, as was represented during oral argument of this

case, while utilizing the telephone in his home.



              Although we have no basis from which to assess whether an offer of

employment was accepted in Kanawha County,25 the location of the contract’s acceptance

has no bearing on where the subject cause of action arose in this case. See Syl. Pt. 1, Jones

v. Main Island Creek Coal Co., 84 W.Va. 245, 99 S.E. 462 (1919) (recognizing that cause

of action consists of duty owing to one person from another combined with violation or

breach of that duty). Rather than the existence of the contract itself being the pivotal focus

of Mr. Roberts’ contractual claim, his claim is predicated on the alleged breach of that

contract. Accordingly, for purposes of determining venue in the case before us, what is

relevant is where the breach of contract ensued and not where the contract was accepted.



              By focusing on the location of the alleged contract’s acceptance, the trial court

overlooked the critical need to determine where the cause of action arose when deciding



       25
        The petitioners maintain that the offer of employment was made and accepted at the
dealership in Logan County.

                                             15

where venue lies. See W.Va. Code § 56-1-1(a)(1). In view of both the transitory nature of

contracts as well as the potential involvement of multiple geographic locations, we

recognized in Wetzel County Savings & Loan that the place of the contract’s formation may

sometimes govern where venue lies. 156 W.Va. at 698, 195 S.E.2d at 736. Typically,

however, the situs of the breach of a contract will be the obvious location in which to

institute an action to recover for that breach. See Russell v. Pineview Realty, Inc., 165 W.Va.

822, 824-25, 272 S.E.2d 241, 242-43 (1980) (examining contractual terms to conclude that

Kanawha County was place of breach and, correspondingly, proper situs of venue). The third

possible location for a breach of contract action is the location where the breach manifests

itself and damages are made evident from that breach. It is not, as the trial court ruled, a

reference to the physical locale in which a plaintiff’s monetary harm is most acutely felt.26

In many instances, this location will be the same location as the breach. As we recognized

in Wetzel County Savings & Loan, however, the county where the damages occur may be a

distinct location from the county in which the breach occurred. 156 W.Va. at 698, 195

S.E.2d at 736.




       26
         There is simply no basis in the law for identifying a plaintiff’s residence as the
location where substantial damage occurs based on a perceived reduction in the flow of
income to that county as a result of the contractual breach. Critically, the place where the
damages are made manifest is not the location of the plaintiff’s wallet or pocketbook but
instead the physical locale where the damages flowing from the breach are first made
evident.

                                              16

              Looking at the nature of the alleged breach of contract in this case, Mr. Roberts

is asserting that the breach occurred by “materially and unilaterally altering the terms under

which [he] was employed.” In support of this claim, Mr. Roberts alleges that the petitioners

“manipulat[ed] dealership sales figures in a calculated effort to deprive Plaintiff of

compensation he should have received based on his employment agreement.” Assuming,

arguendo, the truth of this averment regarding sales figure manipulation aimed at reducing

Mr. Roberts’ income, the situs of the contractual breach would have been Logan County

where the dealership was located. Not only was Logan County the location of the alleged

breach of the employment contract but it was also the location where the damages resulting

from the alleged breach of contract would have manifested. Upon application of the general

venue statute provisions to this case, there is a complete convergence of result: Logan

County is the place where the cause of action for an alleged breach of contract arose.27 See

W.Va. Code § 56-1-1.



                                      IV. Conclusion

              Given the fact that West Virginia Code § 56-1-1 prescribes that a civil action

shall be brought where the individual defendants reside, where a corporate defendant has

a principal place of business, or where the cause of action arose, and given the facts of the


       27
         Each of the three additional causes of action Mr. Roberts has alleged against the
petitioners (age discrimination, unlawful retaliation, and unpaid wages) would have similarly
arisen in Logan County.

                                             17

present case, this Court can only conclude that the trial court erred in ruling that venue lies

in Kanawha County. Based upon the foregoing, we grant the writ of prohibition.



                                                                                Writ granted.




                                              18